Exhibit 10.1

PENDRELL CORPORATION

RESTRICTED STOCK UNIT GRANT NOTICE

(2012 EQUITY INCENTIVE PLAN)

Pendrell Corporation (the “Company”) hereby awards to the Participant identified
below (“You”) the number of restricted stock units specified and on the terms
set forth below (the “Award”). The Award is subject to all of the terms and
conditions set forth in the Plan and your Restricted Stock Unit Agreement (the
“Award Agreement”), both of which are included with this notice. Capitalized
terms used and not defined in this notice shall have the meanings set forth in
the Plan or the Award Agreement.

 

Name:        

 

   Date of Grant:        

 

   Vesting Commencement Date:        

 

   Number of Restricted Stock Units:        

 

  

 

Vesting Schedule:               Unless you are party to an employment letter,
employment agreement or similar agreement that provides you with more favorable
vesting provisions (an “Employment Agreement”), your Award will vest as follows,
with vesting terminating upon termination of Continuous Service:

 

Years of Continuous Service From

Vesting Commencement Date

  


Vesting Schedule

  

 

Special Tax

Withholding

Right:

   You will recognize ordinary income when you receive Class A Common Stock
under your Award Agreement, for which the Company will be required to withhold
income taxes. You may direct the Company to withhold a portion of the shares
issuable under your Award Agreement and to pay the withholding tax on your
behalf to the appropriate taxing authorities, as provided in Section 9 of the
Award Agreement.

Additional Terms/Acknowledgements: You acknowledge receipt of this notice, and
understand and agree that your Award is subject to the Award Agreement, the Plan
and, if applicable, your Employment Agreement. In that regard, any reference in
your Employment Agreement to vesting of “restricted stock,” “restricted stock
units” or “RSUs” shall apply to the vesting of the Award, unless your Employment
Agreement contains explicit provisions to the contrary. You further acknowledge
that this notice, your Employment Agreement (if applicable), your Award
Agreement and the Plan set forth the entire understanding between you and the
Company regarding the Award and supersedes all prior oral and written agreements
on that subject.

By accepting this Award, you consent to receive Plan documents by electronic
delivery, including the Plan prospectus relating to the registration of the
shares issuable upon the vesting of the restricted stock units, and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

 

PENDRELL CORPORATION

     YOU:

By:

 

 

    

 

 

Chief Executive Officer

     Signature



--------------------------------------------------------------------------------

PENDRELL CORPORATION

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

In consideration of your services, Pendrell Corporation (the “Company”) has
awarded you a Restricted Stock Unit Award (the “Award”) under its 2012 Equity
Incentive Plan (the “Plan”) for the number of restricted stock units set forth
in the Restricted Stock Unit Grant Notice (the “Grant Notice”) that accompanied
this Restricted Stock Unit Agreement (this “Award Agreement”). Capitalized terms
not defined in this Award Agreement shall have the meanings given to them in the
Plan

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of shares of the Company’s Class A Common Stock that is equal to
the number of restricted stock units indicated in the Grant Notice (the “Stock
Units”). As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
Stock Units subject to the Award. This Award was granted in consideration of
your services to the Company. You will not be required to make any payment to
the Company (other than past and future services to the Company) for the Award,
the vesting of the Stock Units or the delivery of the Class A Common Stock to be
issued upon vesting of the Award.

2. VESTING. Subject to any acceleration provisions, rights and limitations
contained in any employment letter, employment agreement or similar agreement
that provides you with more favorable vesting provisions, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice.
Upon termination of your Continuous Service for any reason, the Stock Units
credited to the Account that were not vested on the date of or as a result of
such termination (after taking into account any vesting acceleration provisions
in any applicable employment letter, employment agreement or similar agreement)
will be forfeited and you will have no further right, title or interest in such
Stock Units or the shares of Class A Common Stock to be issued on account of
such Stock Units.

3. ADJUSTMENTS TO NUMBER OF STOCK UNITS AND SHARES OF CLASS A COMMON STOCK.

(a) The number of Stock Units subject to your Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.

(b) If the Company declares a nonrecurring cash dividend, then the Plan
Administrator may appropriately and proportionately reserve cash payments for
the shares of Class A Common Stock to be issued on account of your Stock Units,
or adjust the number of Stock Units subject to the Award, all as more thoroughly
described in Section 9 of the Plan.

(c) Any cash payment or additional Stock Units that become subject to the Award
pursuant to this Section 3 shall be subject, in a manner determined by the Plan
Administrator, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the Stock
Units from which the additional cash payment or additional Stock Units are
generated.

(d) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Class A Common Stock shall be created pursuant
to this Section 3. The Plan Administrator shall, in its discretion, determine an
equivalent benefit for any fractional shares that would otherwise be created by
the adjustments referred to in this Section 3.

 

-2-



--------------------------------------------------------------------------------

4. SECURITIES LAW COMPLIANCE. After your Award has vested, the Company will
issue shares in the manner described in Section 6 of this Award Agreement so
long as: (i) the issuance of the shares is registered under the Securities Act;
or (ii) the Company has determined that such issuance is exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive shares if the Company determines that receipt would not be in material
compliance with such laws and regulations.

5. TRANSFER RESTRICTIONS. You may not assign, donated, pledge or transfer your
Award, except by will or by the laws of descent and distribution. Any attempt to
do so other than as a result of your death will be void

6. DATE OF ISSUANCE.

(a) To the extent the Award is exempt from application of Section 409A of the
Code and any state law of similar effect (collectively “Section 409A”), and
subject to the remainder of this Section, the Company will deliver to you a
number of shares of the Company’s Class A Common Stock equal to the number of
vested Stock Units subject to your Award on the applicable vesting date(s). If a
scheduled delivery date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day.

(b) The provisions of Appendix A to this Award Agreement will apply to the
extent the Award is subject to, and not exempt from, application of Section 409A
(a “Non-Exempt Award”).

7. RESTRICTIVE LEGENDS. The shares issued in respect of your Award may be
endorsed with appropriate legends determined by the Company.

8. AWARD NOT A SERVICE CONTRACT.

(a) Nothing in this Award Agreement, the Plan or any covenant of good faith and
fair dealing that may be found implicit in this Award Agreement or the Plan
shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit unless
such right or benefit has specifically accrued under the terms of your
Employment Agreement, this Award Agreement or Plan; or (iv) alter the Company’s
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award is earned only by continuing as an employee,
director or consultant at the will of the Company (not through the act of being
hired, being granted this Award or any other award or benefit) and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate, which could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Award Agreement, including but not limited
to, the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Award Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Award Agreement.

 

-3-



--------------------------------------------------------------------------------

9. WITHHOLDING OBLIGATIONS.

(a) You hereby authorize the Company to withhold from the Class A Common Stock
issuable to you or otherwise make adequate provision in cash for any sums
required to satisfy any federal, state, local and foreign tax withholding
obligations which arise in connection with your Award. You shall facilitate the
Company’s withholding by either: (i) allowing the Company to withhold cash from
any compensation otherwise payable to you by the Company; (ii) tendering to the
Company a cash payment; (iii) allowing the Company to redeem shares with a Fair
Market Value equal to the amount of the withholding tax; or (iv) entering into a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority whereby you irrevocably elect to sell a
portion of the shares to be delivered to you pursuant to your Stock Units to
satisfy the withholding tax and whereby the broker-dealer irrevocably commits to
forward the proceeds necessary to satisfy the withholding tax directly to the
Company or its designated Affiliate.

(b) Unless the withholding tax obligations are satisfied, the Company shall have
no obligation to deliver to you any Class A Common Stock.

10. UNSECURED OBLIGATION. As a holder of a vested Award, you shall be considered
an unsecured creditor of the Company with respect to the Company’s obligation,
if any, to issue shares pursuant to this Award Agreement.

11. VOTING RIGHTS. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Award Agreement until such shares are issued to you. Nothing contained in
this Award Agreement, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

12. OTHER DOCUMENTS. You acknowledge receipt of the Company’s insider trading
policy, in effect from time to time, and you agree to comply with such policy
with respect to any shares issued pursuant to this Award Agreement.

13. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing (including electronically) and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award you consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

14. MISCELLANEOUS.

(a) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(b) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

 

-4-



--------------------------------------------------------------------------------

(c) This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(d) All obligations of the Company under the Plan and this Award Agreement shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Award Agreement, in the event of any conflict between
the provisions of your Award and those of the Plan, the provisions of the Plan
shall control. In addition, your Award (and any compensation paid or shares
issued under your Award) is subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law.

16. SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

17. AMENDMENT. This Award Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Award
Agreement may be amended solely by the Plan Administrator by a writing which
specifically states that it is amending this Award Agreement, so long as a copy
of such amendment is delivered to you, and provided that the amendment does not
materially adversely affect your rights hereunder. Without limiting the
foregoing, the Plan Administrator reserves the right to change, by written
notice to you, the provisions of this Award Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision.

18. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

*            *             *

This Award Agreement will be deemed to be signed by you upon the signing by you
of the Restricted Stock Unit Grant Notice to which it is attached.

 

-5-



--------------------------------------------------------------------------------

Appendix A

The provisions set forth on this Appendix A shall apply to the extent the Award
is a Non-Exempt Award and shall supersede any provisions to the contrary set
forth in the Plan or in any other section of the Award Agreement.

1. The provisions of this Section 1 are intended to apply to the extent your
Award is a Non-Exempt Award because of the terms of a severance arrangement or
other agreement between you and the Company, if any, that provide for
acceleration of vesting of your Award and issuance of the shares in respect of
the Award upon your termination of employment or separation from service (as
such term is defined in Section 409A(a)(2)(A)(i) of the Code (and without regard
to any alternative definition thereunder) (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”).
To the extent your Award is a Non-Exempt Award due to application of a
Non-Exempt Severance Arrangement, the following provisions in this Section 1 of
Appendix A shall supersede anything to the contrary in Section 6(a) of the Award
Agreement.

(a) If your Award vests in the ordinary course during your Continuous Service in
accordance with the vesting schedule set forth in the Grant Notice, without
accelerating vesting under the terms of a Non-Exempt Severance Arrangement, then
your shares shall be issued within the time period necessary to satisfy the
short-term deferral exception to Section 409(A). Specifically, in no event will
the shares be issued in respect of your Award any later than the later of:
(i) December 31st of the calendar year that includes the vesting date and
(ii) the 60th day that follows the vesting date.

(b) If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of your
Award and, therefore, are part of the terms of your Award as of the date of
grant, then the shares will be issued no event later than the 60th day that
follows the date of your Separation from Service. However, if at the time the
shares would otherwise be issued you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six (6) months following the date of your Separation from Service.

(c) If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the date of grant of
the Award and, therefore, are not a part of the terms of your Award on the date
of grant, then such acceleration of vesting of your Award shall not accelerate
the issuance date of the shares, but the shares shall instead be issued on the
same schedule as set forth in the Grant Notice as if they had vested in the
ordinary course during your Continuous Service, notwithstanding the vesting
acceleration of the Award. Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).

2. Permitted Treatment of Non-Exempt Awards Upon a Corporate Transaction for
Employees and Consultants. The provisions in this Section 2 shall apply and
shall supersede anything to the contrary that may be set forth in the Plan with
respect to the treatment of your Non-Exempt Award in connection with a Corporate
Transaction if you were either an Employee or Consultant upon the date of grant
of your Non-Exempt Award.

 

-6-



--------------------------------------------------------------------------------

(a) Vested Non-Exempt Awards: To the extent your Non-Exempt Award has vested in
accordance with its terms upon or prior to the date of a Corporate Transaction
(such portion of your Non-Exempt Award is a “Vested Non-Exempt Award”), then the
following provisions shall apply.

(i) If the Corporate Transaction is also change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
Company’s assets, as described in Section 409A(a)(2)(A)(v) of the Code and
Treasury Regulations Section 1.409A-3(i)(5) (a “409A Change of Control”) then
the surviving or acquiring corporation (or its parent company) (the “Acquiring
Entity”) may not assume, continue or substitute your Vested Non-Exempt Award.
Instead, upon the 409A Change of Control, shares will be immediately issued in
respect of your Vested Non-Exempt Award, or the Company may elect to pay you
cash equal to the Fair Market Value of the shares that would otherwise be issued
to you upon the 409A Change of Control.

(ii) If the Corporate Transaction is not also a 409A Change of Control, then the
Acquiring Entity must either assume, continue or substitute your Vested
Non-Exempt Award, and the shares to be issued in respect of your Vested
Non-Exempt Award shall be issued to you by the Acquiring Entity on the same
schedule that the shares would have been issued to you if the Corporate
Transaction had not occurred. In the Acquiring Entity’s discretion, in lieu of
an issuance of shares, the Acquiring Entity may elect to pay you cash on each
applicable issuance date, equal to the Fair Market Value of the shares that
would otherwise be issued to you on such issuance dates, with the determination
of the Fair Market Value of the shares made on the date of the Corporate
Transaction.

(b) Unvested Non-Exempt Awards. To the extent your Non-Exempt Award has not
vested in accordance with its terms upon or prior to the date of any Corporate
Transaction (such portion of your Non-Exempt Award is an “Unvested Non-Exempt
Award”), then the following provisions shall apply.

(i) If the Acquiring Entity will not assume, substitute or continue your
Unvested Non-Exempt Award, then such Award shall automatically terminate and be
forfeited upon the Corporate Transaction with no consideration payable to you in
respect of your forfeited Unvested Non-Exempt Award. Notwithstanding the
foregoing, to the extent permitted and in compliance with the requirements of
Section 409A, the Company may in its discretion accelerate the vesting and
settlement of the Unvested Non-Exempt Award upon the Corporate Transaction, or
instead pay you cash equal to the Fair Market Value of such shares that would
otherwise be issued to you, as further provided in Section 4(b) below.

(ii) The foregoing treatment shall apply to all Unvested Non-Exempt Awards upon
any Corporate Transaction, and regardless of whether or not such Corporate
Transaction is also a 409A Change of Control.

3. Permitted Treatment of Non-Exempt Awards Upon a Corporate Transaction for
Non-Employee Directors. If you were a Director but not an Employee or Consultant
on the applicable grant date of your Non-Exempt Award (“Non-Exempt Director
Award”), the following provisions shall apply.

(a) If the Corporate Transaction is also a 409A Change of Control then the
Acquiring Entity may not assume, continue or substitute your Non-Exempt Director
Award. Instead, upon the 409A Change of Control, shares will be immediately
issued for the vested portion of your Non-Exempt Director Award, or the Company
may elect to pay you cash equal to the Fair Market Value of the shares that
would otherwise be issued to you upon the 409A Change of Control.

 

-7-



--------------------------------------------------------------------------------

(b) If the Corporate Transaction is not also a 409A Change of Control, then the
Acquiring Entity must either assume, continue or substitute your Non-Exempt
Director Award, and the shares to be issued in respect of your Non-Exempt
Director Award shall be issued to you by the Acquiring Entity on the same
schedule that the shares would have been issued to you if the Corporate
Transaction had not occurred. In the Acquiring Entity’s discretion, in lieu of
an issuance of shares, the Acquiring Entity may elect to pay you cash on each
applicable issuance date, equal to the Fair Market Value of the shares that
would otherwise be issued to you on such issuance dates, with the determination
of the Fair Market Value of the shares made on the date of the Corporate
Transaction.

4. General Superseding Provisions. The provisions in this Section 4 shall apply
and supersede anything to the contrary that may be set forth in the Plan, the
Grant Notice or in any other section of the Award Agreement with respect to the
permitted treatment of your Non-Exempt Award:

(a) Any exercise by the Board of discretion to accelerate the vesting of your
Non-Exempt Award shall not result in any acceleration of issuance unless
accelerated issuance does not trigger tax obligations under Section 409A.

(b) The Company explicitly reserves the right to earlier settle your Non-Exempt
Award to the extent accelerated issuance does not trigger tax obligations under
Section 409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).

(c) To the extent the terms of your Non-Exempt Award provide that it will be
settled upon a Change in Control or Corporate Transaction, to the extent it is
required for compliance with the requirements of Section 409A, the Change in
Control or Corporate Transaction event triggering settlement must also
constitute a 409A Change of Control. To the extent the terms of your Non-Exempt
Award provides that it will be settled upon a termination of employment or
termination of Continuous Service, to the extent it is required for compliance
with the requirements of Section 409A, the termination event triggering
settlement must also constitute a Separation From Service. However, if at the
time the shares would otherwise be issued to you in connection with your
“separation from service” you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six (6) months following the date of your Separation From Service,
or, if earlier, the date of your death that occurs within such six month period.

5. Section 409A Compliance. The provisions in this Award Agreement for delivery
of the shares in respect of the Non-Exempt Award are intended to comply with the
requirements of Section 409A so that the delivery of the shares to you in
respect of your Non-Exempt Award will not trigger the additional tax imposed
under Section 409A, and any ambiguities herein will be so interpreted.

 

-8-